Exhibit 10.1
BB&T
SIXTH AMENDMENT
TO
FIRST AMENDED AND RESTATED LOAN AGREEMENT




9520406872
Account Number



This Sixth Amendment to First Amended and Restated Loan Agreement (this
“Amendment”) is made as of May 4, 2016 by and among BRANCH BANKING AND TRUST
COMPANY, a North Carolina banking corporation (“Bank”) and the following
entities (collectively, the “Borrowers”):


Synalloy Corporation, a Delaware corporation (“Synalloy”);


Metchem, Inc., a Delaware corporation (“Metchem”);


Synalloy Fabrication, LLC, a South Carolina limited liability company (formerly
named SFR, LLC) (“Synalloy Fabrication”);


Synalloy Metals, Inc., a Tennessee corporation (“Synalloy Metals”);


Bristol Metals, LLC, a Tennessee limited liability company (“Bristol”);


Manufacturers Soap & Chemical Company, a Tennessee corporation (“Manufacturers
Soap”);


Manufacturers Chemicals, LLC, a Tennessee limited liability company
(“Manufacturers Chemicals”);


Palmer of Texas Tanks, Inc., a Texas corporation (“Palmer”);


Syntrans, LLC, a Texas limited liability company (“Syntrans”);


CRI Tolling, LLC, a South Carolina limited liability company (“CRI Tolling”);
and


Specialty Pipe & Tube, Inc., a Delaware corporation (“SPT”),


for purposes of amending (without novation, accord nor satisfaction) certain
aspects and provisions of the following (all of the following sequentially,
cumulatively and collectively, the “Loan Agreement”): the First Amended and
Restated Loan Agreement dated as of August 21, 2012; as adjoined to add Palmer
pursuant to the Palmer Joinder Agreement dated as of August 21¸ 2012 by the
among the parties hereto; and as further adjoined to add SPT pursuant to the
Specialty Pipe & Tube Inc. Joinder Agreement dated as of November 21, 2014; and
as amended pursuant to the First Amendment to First Amended and Restated Loan
Agreement dated as of October 22, 2012, the Second Amendment to First Amended
and Restated Loan Agreement dated as of August 9, 2013, the Third Amendment to
First Amended and Restated Loan Agreement dated as of January 2, 2014, the
Fourth Amendment to First Amended and Restated Loan Agreement dated as of
November 21, 2014, and the Fifth Amendment to First Amended and Restated Loan
Agreement dated as of March 7, 2016. Capitalized terms used herein without
definition have the meanings assigned to such terms in the Loan Agreement.


Agreement


Section 1. Defined Terms from Loan Agreement


Capitalized terms used in this Amendment without definition retain (except, to
the extent applicable, as amended hereby) the meanings respectfully assigned to
such terms in the Loan Agreement.


Section 2. Recitals and Loan Agreement Incorporated Herein by Reference


Each and all of opening paragraphs, statements, information and other provisions
of this Amendment above constitute an integral part of this Amendment among the
parties and are to be considered binding upon the parties. In addition, the
statements, recitals, terms, conditions and agreements of and in the Loan
Agreement are hereby incorporated herein by this reference thereto as if set
forth herein in full.


Section 3. Line of Credit
        
(a)
The final maturity date, maximum principal amount, interest rate of the Line of
Credit and the other terms thereof are as set forth in the Note Modification
Agreement dated of even date herewith (as the same may be amended, restated,
extended, renewed, increased, decreased, replaced or otherwise modified and in
effect from time to time, the “Restated LOC Note”).








--------------------------------------------------------------------------------

BB&T
SIXTH AMENDMENT
TO
FIRST AMENDED AND RESTATED LOAN AGREEMENT




(b)
The paragraph on the first page of the Restated Loan Agreement and entitled
“Line of Credit” is deleted and hereby restated to read in full as follows:



Line of Credit (“Line of Credit”) in the maximum principal amount not to exceed,
at any one time, the lesser of the following subsections (i) and (ii) (such
lesser amount, the “Line of Credit Availability”):


(i)
the principal amount of $30,000,000; and



(ii)
the Availability (as defined in Section 10.01 below).



The Line of Credit is for the purpose of working capital. The Line of Credit is
evidenced by Borrowers’ Restated LOC Note and maturing as provided therein or
any renewal thereof, when the entire unpaid principal balance then outstanding
plus accrued interest thereon shall be paid in full. In the event that at any
time the principal amount outstanding under the Line of Credit shall exceed the
then applicable Line of Credit Availability, Borrowers shall promptly repay such
excess principal amounts to the extent necessary to regain compliance with the
Line of Credit Availability. Accrued interest only shall be repayable monthly.
Prior to maturity or the occurrence of any Event of Default hereunder and
subject to the Availability limitations, Borrowers may borrow, repay, and
reborrow under the Line of Credit through maturity. The Line of Credit shall
bear interest at the rate set forth in the Restated LOC Note or in any other
note or other instrument evidencing all or any portion of the Line of Credit,
the terms of which are incorporated herein by reference.


The Loan Documents shall be deemed to be amended as necessary, mutatis mutandis,
consistent with the foregoing provisions of this Section 3(b).


(c)    The definition of “Availability” in Section 10.01 of the Restated Loan
Agreement is deleted and hereby restated to read in full as follows:


“Availability” means the maximum principal available amount under the Line of
Credit (within the $30,000,000 of principal availability under the Line of
Credit) determined and conditionally limited as follows:
 
(a)
So long as no Leverage Ratio Event or no Event of Default has occurred,
Borrowers shall have Availability of up to $30,000,000 under the Line of Credit.



(b)
If a Leverage Ratio Event or Event of Default occurs, then until such time as
Bank may determine otherwise in its absolute discretion, Availability shall be
calculated and re-calculated from time to time pursuant to a Borrowing Base
Certificate and, at all times following a Leverage Ratio Event, any Schedule DD
or comparable document to be entered, if and when applicable, among the Borrower
and the Bank and setting forth such collateral valuation levels, percentages and
other availability provisions satisfactory to the Bank as contemplated by
Section 5 of this Agreement.

 
The Loan Documents shall be deemed to be amended as necessary, mutatis mutandis,
consistent with the foregoing provisions of this Section 3(c).


Section 4.    Waiver of Certain Matters.
    
(a)
Waiver - Total Funded Debt to EBITDA. Section 5 of the Loan Agreement required
the Borrowers to maintain a minimum Total Funded Debt to EBITDA ratio of 3.5:1.0
measured on a rolling four quarter basis. Borrowers have informed the Bank that
this covenant was not satisfied as of March 31, 2016. The Bank hereby waives the
violation of such covenant with respect to such test date.



(b)
Limitations. The waivers in the above subparagraph of this Section 4 are
expressly limited to the specified violation, having occurred prior to the date
hereof, of the covenant set forth in such subparagraph and are limited only with
respect to the respective test dates and periods described therein. With respect
to such covenant, the Borrowers shall be required to resume compliance with such
covenant (as modified below in Section 5 of this Amendment) commencing with the
test date or period, as applicable, for such covenant next to occur after the
test date or period with respect to which the above waivers are expressly
granted above.






--------------------------------------------------------------------------------

BB&T
SIXTH AMENDMENT
TO
FIRST AMENDED AND RESTATED LOAN AGREEMENT




Section 5.    Amendment to Total Funded Debt to EBITDA ratio. The Total Funded
Debt to EBITDA ratio in Section 5 of the Loan Agreement is hereby restated to
read as follows::


Total Funded Debt to EBITDA: A maximum Total Funded Debt to EBITDA ratio of
3.5:1.0 that will be measured on a rolling four quarter basis.  Without limiting
the preceding sentence, should the ratio exceed 3.0:1.0 at any time (a “Leverage
Ratio Event”) then, from such time and at all times thereafter Borrowers shall
increase their Loan Base reporting requirements to levels acceptable to Bank and
consistent with a routinely monitored asset based lending credit facility.  This
may also include changes to the Borrowing Base formula. Further, in the case of
a Leverage Ratio Event, Availability under the Line of Credit shall become the
lesser of $30,000,000 or the Availability under such modified arrangements as
applicable to any modified Borrowing Base formula.  “Total Funded Debt” is
defined as the aggregate sum of all interest-bearing indebtedness of Borrower,
then outstanding to Lenders, including capital lease obligations. EBITDA is
defined as the sum of (a) net income for such period plus (b) an amount which,
in the determination of net income for such period, has been deducted for (i)
interest expense (including the interest component under capital lease
obligations) (ii) total federal, state and other income taxes (iii) depreciation
and amortization expense and (iv) non-recurring acquisition expenses, all as
determined in accordance with GAAP plus (c) to the extent not already added back
pursuant to the immediately preceding clause (b) above, with respect to the
fourth quarter ended December 31, 2015, a non-cash goodwill impairment charge of
$17,200,000 for such fiscal year; minus (d) as of February 29, 2016, the SPT and
Palmer earn-out adjustments ($4,897,448) and the Palmer casualty insurance gain
(923,470) plus (e) the amount which, in the reasonable determination of the
Bank, has been deducted for losses associated with nickel price declines plus
(f) such other non-recurring and/or extraordinary charges in any fiscal year to
which the Bank may consent in its discretion (not to be unreasonably withheld);
minus (g) such other non-recurring and/or extraordinary gains in any fiscal year
to which the Bank may consent in its discretion (not to be unreasonably
withheld).


Any references to “EBITDA” set forth in the Loan Agreement, the other Loan
Documents and any related agreement, instrument, filing, document or other
papers (including without limitation in any pricing grids to notes or otherwise)
shall henceforth be deemed amended, mutatis mutandis, to reflect the above
revision.


Section 6.    Modification of Loan. Bank and Borrowers will, during the sixty
(60) to ninety (90) days following the date of this Amendment, enter into
negotiations and shall negotiate in good faith modifications, and appropriate
documentation to confirm the same, to the structure of the Loan.


Section 7. Amendment and Certain Other Fees. Borrowers shall pay to the Bank on
the date hereof an amendment and waiver fee in the amount of $15,000. Without
limiting any obligation set forth elsewhere for the Borrowers to pay any fees,
expenses or the like of the Bank, Borrowers shall pay the expenses of the Bank
and the expenses and reasonable professional fees and costs of legal counsel to
the Bank in connection with the negotiation, preparation and closing of this
Amendment and the other documents and instruments being delivered in connection
herewith.


Section 8. Bringdown of Representations and Warranties. Borrowers represent and
warrant to Bank the continued accuracy and completeness, as of the date hereof,
of all representations made in the Loan Documents (including without limitation
Section 2 of the Loan Agreement) taking into account this Amendment constituting
one of the Loan Documents.


Section 9. Indemnification. Borrowers hereby jointly and severally agree to and
do hereby indemnify and defend the Bank, its affiliates, their successors and
assigns and their respective directors, officer, employees and shareholders, and
do hereby hold each of them harmless from and against, any loss, liability,
lawsuit, proceeding, cost expense or damage (including reasonable in-house and
outside counsel fees, whether suit is brought or not) arising from or otherwise
relating to the closing, disbursement, administration, or repayment of the
Loan(s) and the other Loans, including without limitation: (i) the failure to
make any payment to the Bank promptly when due, whether under the Loans or
otherwise; (ii) the breach of any representations or warranties to the Bank
contained in this Amendment, the Loan Documents or in any other loan documents
now or hereafter executed in connection with this Amendment and the Loans; (iii)
the violation of any covenants or agreements made for the benefit of the Bank
and contained in any of the Loan Documents; provided, however, that the
foregoing indemnification shall not be deemed to cover any loss which is finally
determined by a court of competent jurisdiction to result solely from the Bank’s
gross negligence or willful misconduct; or (iv) any aspect of this Amendment or
the transactions contemplated hereby.


Section 10. Ratification and Security. For the avoidance of doubt, all of the
obligations of the Borrowers, whether of payment or performance, under the Line
of Credit, the Term Loan, the CRI Acquisition Loan, the SPT Acquisition Loan and
any additional Loans or Loan Documents shall be and continue following the
effectiveness of this Amendment to be (along with the other obligations
referenced therein), the joint and several obligation of all of the Borrowers,
secured by and enjoying the benefits of the pledges, mortgages, deeds of trust,
collateral and other matters and security set forth in the Loan Documents.
Notwithstanding the foregoing, however, nothing in this Amendment shall cause
SPT to be or become obligated under any Swap Agreements as such term is defined
in the Specialty Pipe & Tube Inc. Joinder Agreement dated as of November 21,
2014 or under any Loan Document which would in any way cause SPT to become a
party to any Swap Agreement.







--------------------------------------------------------------------------------

BB&T
SIXTH AMENDMENT
TO
FIRST AMENDED AND RESTATED LOAN AGREEMENT




Section 11. Miscellaneous.


(a)
Certain Provisions Incorporated by Reference. Without limiting the continued
general applicability of Section 10 (or any other provisions) of the Loan
Agreement, the provisions of Sections 10.02 through Section 10.18 of the Loan
Agreement are incorporated into this Amendment, mutatis mutandis, as if set
forth herein in full.

(b)
Matters as to Amendment. This Amendment constitutes an amendment to the Loan
Agreement (and, to the extent applicable, all other Loan Documents) and except
for the effect of any matters expressly set forth in this Amendment, this
Amendment, the Loan Agreement and each of the Loan Documents is, and shall
continue to be following the effectiveness of this Amendment, in full force and
effect in accordance with the terms thereof, and nothing in this Amendment shall
otherwise be deemed to amend or modify any provision of the Loan Agreement or
the other Loan Documents, each of which shall remain in full force and effect
except as otherwise expressly provided herein or therein. This Amendment is not
intended to be, nor shall it be construed to create, a novation or accord and
satisfaction. This Amendment does not effect the release of any collateral, does
not disturb the perfection or priority of any existing liens, and does not
effect the release of any obligor, guarantor or other party from its
obligations.

(c)
References to Documents. Each reference in the Loan Agreement, this Amendment
and any other Loan Documents shall be the same as may be amended, restated,
increased, decreased, extended, reduced or otherwise modified and effect from
time to time.



[The remainder of this page is left blank intentionally]





--------------------------------------------------------------------------------

BB&T
SIXTH AMENDMENT
TO
FIRST AMENDED AND RESTATED LOAN AGREEMENT








(d)
WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AMENDMENT OR ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN AND ENTER INTO THIS AMENDMENT. FURTHER, THE UNDERSIGNED HEREBY CERTIFY
THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT
TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL,
HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment under seal as of the date first written above.




Witness (as to the Borrower Synalloy ):






______________________________
SYNALLOY CORPORATION




By:
                                                                                  (SEAL)
         Dennis M. Loughran
         Senior Vice President and CFO
         of and on behalf of the above-named entity














Witness (as to remaining Borrowers):










______________________________
METCHEM, INC.
SYNALLOY FABRICATION, LLC
SYNALLOY METALS, INC.
BRISTOL METALS, LLC
MANUFACTURERS SOAP & CHEMICAL COMPANY
MANUFACTURERS CHEMICALS, LLC
PALMER OF TEXAS TANKS, INC.
SYNTRANS, LLC
CRI TOLLING, LLC
SPECIALTY PIPE & TUBE, INC.








By:
                                                                                  (SEAL)
        Richard D. Sieradzki
        Vice President, Finance
        of and on behalf of each of the above-named entities




Witness (as to BB&T):










______________________________
BRANCH BANKING AND TRUST COMPANY








By: ________________________________________
         Stan W. Parker
         Senior Vice President



[Signature Page to Sixth Amendment to First Amended and Restated Loan Agreement]









